     6:19-cv-00284-RAW-SPS Document 16 Filed in ED/OK on 05/26/20 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF OKLAHOMA

LAURA KINCAID,                                      )
                                                   )
                      Plaintiff,                   )
                                                   )
v.                                                 ) Case No. CIV-19-284-RAW-SPS
                                                   )
ANDREW SAUL,                                       )
Commissioner of Social Security                    )
Administration,                                    )
                                                   )
                      Defendant.                   )

                                           ORDER

        On April 3, 2020, Magistrate Judge Shreder entered a minute order [Docket No. 15],

recommending that this case be dismissed for failure to prosecute. No objection has been

filed. The recommendation is adopted.

        It is the order of the court that this action is hereby dismissed without prejudice.

               ORDERED THIS 26th DAY OF MAY, 2020.
